Exhibit 10.3
TERMS FOR 2011 RSU GRANT FOR RICHARD T. CLARK
RESTRICTED STOCK UNIT TERMS
FOR 2011 GRANTS
UNDER THE MERCK & CO. INC 2010 INCENTIVE STOCK PLAN
This is a summary of the terms applicable to the Restricted Stock Unit
(RSU) Award specified in this document. Different terms may apply to any prior
or future RSU Awards.

         
Grant Type:
  RSU — Richard T. Clark
Units Granted
  180,343   
Grant Date:
  February 8th, 2011
Vesting Date:
  February 8th, 2014

Eligibility: Eligibility for grants is determined under the Merck & Co. Inc.
2010 Incentive Stock Plan for employees of the Company, its subsidiaries, its
affiliates or its joint ventures if designated by the Compensation and Benefits
Committee of Merck’s Board of Directors, or its delegate (the “Committee”).
I. GENERAL INFORMATION
A. Restricted Period. The Restricted Period is the period during which this RSU
Award is restricted and subject to forfeiture. The Restricted Period begins on
the Grant Date and ends on the third anniversary of the Grant Date unless ended
earlier under Article II below.
B. Dividend Equivalents. During the Restricted Period, dividend equivalents will
be accrued for the holder (“you”) if and to the extent dividends are paid by the
Company on Merck Common Stock. Payment of such dividends will be made, without
interest or earnings, at the end of the Restricted Period. If any portion of
this RSU Award lapses, is forfeited or expires, no dividend equivalents will be
credited or paid on such portion. Any payment of dividend equivalents will be
reduced to the extent necessary for the Company to satisfy any tax or other
withholding obligations. No voting rights apply to this RSU Award.
C. Distribution. Upon the expiration of the Restricted Period if you are then
employed, you will be entitled to receive a number of shares of Merck common
stock equal to the number of RSUs that have become unrestricted and the dividend
equivalents that accrued on that portion. Prior to distribution, you must
deliver to the Company an amount the Company determines to be sufficient to
satisfy any amount required to be withheld, including applicable taxes. The
Company may, in its sole discretion, withhold from the RSU Award distribution a
number of shares to pay applicable withholding (including taxes).
D. 409A Compliance. Anything to the contrary notwithstanding, no distribution of
RSUs may be made unless in compliance with Section 409A of the Internal Revenue
Code or any successor thereto. Specifically, distributions made due to a
separation from service (as defined in Section 409A) to a “Specified Employee”
as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, to the
extent required by Section 409A of the Code will not be made until
administratively feasible following the first day of the sixth month following
the separation from service, in the same form as they would have been made had
this restriction not applied; provided further, that dividend equivalents that
otherwise would have accrued will accrue during the period during which
distribution is suspended.
II. TERMINATION OF EMPLOYMENT
If your employment with the Company is terminated during the Restricted Period,
your right to this RSU Award will be determined according to the terms in this
Section II.
A. General Rule. If your employment is terminated during the Restricted Period
for any reason other than those specified in the following paragraphs, this RSU
Award (and any accrued dividend equivalents) will be forfeited on the date your
employment ends. If your employment is terminated as described in this paragraph
and you are later rehired by the Company or JV, this grant nevertheless will
expire according to this paragraph notwithstanding such rehire.
B. Sale. If your employment is terminated during the Restricted Period and the
Company determines that such termination resulted from the sale of your
subsidiary, division or joint venture, the following portion of your RSU Award
and accrued dividend equivalents will be distributed to you at such time as it
would have been paid if your employment had continued: one-third if employment
terminates on or after the Grant Date but before the first anniversary thereof;
two-thirds if employment terminates on or after the first anniversary of the
Grant Date but before the second anniversary thereof; and all if employment
terminates on or after the second anniversary of the Grant Date. The remainder
will be forfeited on the date your employment ends. If your employment is
terminated as described in this paragraph and you are later rehired by the
Company or JV, this grant nevertheless will expire according to this paragraph
notwithstanding such rehire.
C. Involuntary Termination. If your employment terminates during the Restricted
Period and the Company determines that your employment was involuntarily
terminated on or after the first anniversary of the Grant Date and during the
Restricted Period, a pro rata portion (based on the number of completed months
held prior to the date your employment terminated) of your RSU Award and accrued
dividend equivalents will be distributed to you at such time as they would have
been paid if your employment had continued. The remainder will be forfeited on
the date your employment ends. An “involuntary termination” includes termination
of your employment by the Company as the result of a restructuring or job
elimination, but excludes non-performance of your duties and the reasons listed
under paragraphs B, or D through G of this section. If your employment is
terminated as described in this paragraph and you are later rehired by the
Company or JV, this grant

      (TOTAL REWARDS LOGO) [y90523y9052300.gif]   (MERCK LOGO)
[y90523y9052301.gif]

1



--------------------------------------------------------------------------------



 



nevertheless will expire according to this paragraph notwithstanding such
rehire.
D. Retirement. If you terminate employment during the Restricted Period by
retirement on or after the same day of the sixth month after the Grant Date,
then this RSU Award will continue and be distributable in accordance with its
terms as if employment had continued and will be distributed at the time active
RSU Grantees receive distributions with respect to this Restricted Period. If
your Retirement occurs before the same day of the sixth month after the Grant
Date, then this RSU Award and any accrued dividend equivalents will be forfeited
on the date your employment ends. For participants in a U.S.-based tax-qualified
defined benefit retirement plan, “retirement” means a termination of employment
at a time that qualifies as a disability, early, normal or late retirement
according to the terms of that plan as in effect from time to time. For other
grantees, “retirement” is determined by the Company. If your employment is
terminated as described in this paragraph and you are later rehired by the
Company or JV, this grant nevertheless will expire according to this paragraph
notwithstanding such rehire.
E. Death. If your employment terminates due to your death during the Restricted
Period, all of this RSU Award and accrued dividend equivalents will be
distributed to your estate as soon as possible after your death.
F. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this RSU Award and accrued dividend equivalents
will be forfeited immediately upon your receipt of notice of such termination.
G. Disability. If your employment is terminated during the Restricted Period and
the Company determines that such termination resulted from inability to perform
the material duties of your role by reason of a physical or mental infirmity
that is expected to last for at least six months or to result in your death,
whether or not you are eligible for disability benefits from any applicable
disability program, then this RSU Award will continue and be distributable in
accordance with its terms as if employment had continued and will be distributed
at the time active RSU Grantees receive distributions with respect to this RSU
Award.
H. Change in Control. If the Company involuntarily terminates your employment
during the Restricted Period without Cause before the second anniversary after
the closing of any change in control, then this RSU Award will continue in
accordance with its terms as if employment had continued and will be distributed
at the time active RSU Grantees receive distributions with respect to this RSU
Award. If this RSU does not remain outstanding following the change in control
and is not converted into a successor RSU, then you will be entitled to receive
cash for this RSU in an amount equal to the fair market value of the
consideration paid to Merck stockholders for a share of Merck common stock in
the change in control payable within 30 days of the closing of the change in
control. On the second anniversary of the closing of the change in control, this
paragraph shall expire. Change in control is defined in the Merck & Co., Inc.
Change in Control Separation Benefits Plan (excluding an MSD Change in Control),
but if RSUs are considered “deferred compensation” under Section 409A of the
Internal Revenue Code, the definition of change in control will be modified to
the extent necessary to comply with Section 409A.
I. Joint Venture. Employment with a joint venture or other entity in which the
Company has a significant business or ownership interest is not considered
termination of employment for purposes of this RSU Award. Such employment must
be approved by, and contiguous with employment by, the Company. The terms set
out in paragraphs A-H above apply to this RSU Award while you are employed by
the joint venture or other entity.
III. TRANSFERABILITY
This RSU Award is not transferable and may not be assigned or otherwise
transferred.
IV. ADMINISTRATION
The Committee is responsible for construing and interpreting this grant,
including the right to construe disputed or doubtful plan provisions, and may
establish, amend and construe such rules and regulations as it may deem
necessary or desirable for the proper administration of this grant. Any decision
or action taken or to be taken by the Committee, arising out of or in connection
with the construction, administration, interpretation and effect of this grant
shall, to the maximum extent permitted by applicable law, be within its absolute
discretion (except as otherwise specifically provided herein) and shall be
final, binding and conclusive upon the Company, all eligible employees and any
person claiming under or through any eligible employee. All determinations by
the Committee including, without limitation, determinations of the eligible
employees, the form, amount and timing of incentives, the terms and provisions
of incentives and the writings evidencing incentives, need not be uniform and
may be made selectively among eligible employees who receive, or are eligible to
receive, Incentives hereunder, whether or not such eligible employees are
similarly situated.
V. GRANTS NOT PART OF EMPLOYMENT CONTRACT
Notwithstanding reference to grants of incentives in letters offering employment
or in specific employment agreements, incentives do not constitute part of any
employment contract between the Company or JV and the grantee, whether the
employment contract arises as a matter of agreement or applicable law. The value
of any grant or of the proceeds of any exercise of incentives are not included
in calculating compensation for purposes of pension payments, separation pay,
termination indemnities or other similar payments due upon termination of
employment.
VI. Noncompetition Period
Until the third anniversary of the grant date (the “Noncompetition Period”) you
agree to refrain from being connected in any manner with a Competitor (as
hereinafter defined) (whether directly as an individual or in the capacity of a
director, officer or employee of, debt or equity investor in, or consultant or
other independent contractor to, a Competitor, or indirectly through direct or
indirect ownership, management, operation or control of a person that is a
Competitor); provided that in no event shall ownership of 1% or less of the
outstanding equity securities of any issuer whose securities are registered
under the Securities Exchange Act of 1934, as amended, standing alone, be
prohibited by this requirement, so long as you do not have, or exercise, any
rights to manage,

      (TOTAL REWARDS LOGO) [y90523y9052300.gif]   (MERCK LOGO)
[y90523y9052301.gif]

2



--------------------------------------------------------------------------------



 



operate or control the business of such issuer. “Competitor” means any person,
company or other entity that discovers, develops, markets or sells
pharmaceutical or biological products or vaccines anywhere in the world as well
as their parents, subsidiaries, affiliates and successors. During the
Noncompetition Period, you agree to notify the Company of your then current
employment status. You may, at any time during the Noncompetition Period,
request that the Company waive this provision by sending a written request to
the Company’s General Counsel which request must include the name of the company
for whom you would like to work and the nature of your proposed employment,
provided, however, that you understand and agree that the decision whether to
grant any such requested waiver will be determined by the Company in the
exercise of its sole discretion and that no such waiver will be effective unless
and until granted in the form of a signed, written communication from the
Company to you. In the event you breach this provision, this RSU grant will
expire immediately.
VII. NON SOLICITATION
You agree that during the Noncompetition Period, you will not solicit, entice,
persuade, induce or otherwise attempt to influence any Merck Employee (as
defined below) to leave the employ of Merck, its subsidiaries, affiliates or
joint ventures, by (i) making initial contact with a Merck Employee for such
purpose or engaging in discussion with a Merck Employee about such purpose or
result, (ii) causing any other person to make initial contact with a Merck
Employee for the purpose of soliciting, enticing, persuading or inducing them to
leave the employ of Merck, its subsidiaries, affiliates or joint ventures or
(iii) providing any other person information about any Merck Employee for the
purpose of recruitment of that employee. “Merck Employee” means any person who,
at the time of the action, is, or at anytime in the preceding six months was,
employed by Merck & Co., Inc. or any of its subsidiaries, affiliates or joint
ventures. Notwithstanding anything to the contrary above, nothing in this
parargraph would prevent you from serving as a personal reference for a Merck
Employee upon request of the Merck Employee, provided that the reference is
provided to a person, company or other entity with whom you have no business
relationship. In the event you breach this provision, this RSU grant will expire
immediately.
This RSU Award is subject to the provisions of the 2010 Incentive Stock Plan.
For further information regarding your RSU Award, you may access the Merck
Global Long-Term Incentives homepage via http://onemerck.com
Unless you notify the Company in writing that you wish to refuse this grant
within 60 days of the Grant Date, you will be deemed to acknowledge that you
have read, understood and agree to all of the terms, conditions and provisions
of this document and the Merck & Co., Inc. 2010 Incentive Stock Plan.
If you wish to reject this grant, you must send your written notice of rejection
to the Company at:
Attention: Global Executive Compensation and Benefits
Merck & Co., Inc.
One Merck Drive, WS1F-38
Whitehouse Station, New Jersey, U.S.A. 08889

      (TOTAL REWARDS LOGO) [y90523y9052300.gif]   (MERCK LOGO)
[y90523y9052301.gif]

3